Title: To George Washington from Morris County, N.J., Citizens, c.15 August 1795
From: Citizens of Morris County, New Jersey
To: Washington, George


          
            [c.15 Aug. 1795]
          
          To the President of the United States of America.
          The Petition and Remonstrance of the Inhabitants of the County of Morris, in New Jersey,
          Sheweth—
          That Your Petitioners having maturely considered the treaty of Amity, navigation and commerce, proposed to be established between the United States and Great Britain, do humbly conceive the same is not founded on those principles of equal justice and reciprocity, that ought to be the basis of all national contracts, and which alone can lay a lasting and permanent foundation for mutual satisfaction and peace between the two countries.
          We apprehend it would be an unnecessary intrusion on the time and patience of the President, to enumerate and state, particularly, all the objections that occur in reading and considering this extraordinary diplomatic instrument, especially as the most of them have been designated, and as we are informed, been already presented to the President from various parts of the continent.
          We cannot, however, but observe in general, that the argument urged by the advocates of the treaty appears to us unfounded, viz., That the unequal concessions and sacrifices made therein by America to Great Britain, are the necessary price of peace with her. If this position were true, it remains a doubt whether the price would not far exceed the purchase. We would farther observe, that on the ratification of this treaty, we have no other security for the delivery of the Western Posts in June 1796, than we had for the evacuation of them with all convenient speed, as stipulated in the Treaty of peace of 1783. But suppose they were actually given up, agreeable to Treaty, what do we obtain thereby but the privilege, if it may be called one, of keeping garrisons there at our own expense, whilst, by the agreement, the British have the entire monopoly of the fur trade, and that through our Territory; with singular advantage of keeping a Colony of British subjects within our jurisdiction, not bearing allegiance to our Government, which, to our frontier settlement, may be of more serious consequences than at first view is apprehended; and who can say that an insurrection like the one lately suppressed in Pennsylvania, among such priviledged subjects of Great

Britain, would not terminate in an open rupture with their Sovereign? Nor do we conceive, that we shall by this treaty be more secure in our Commerce than Neutral vessels were by the law of Nations under the recognition of our independence; nor can we extend our credulity in the faith of that nation so far, as to suppose that our naval Commerce will be less abridged by them, or our Seamen less exposed to insult than heretofore, unless we wholly relinquish all trade with her enemies and all others, where it may interfere with her interest. But we ought to remember, that the nation which will suffer her honor to be insulted, or her natural rights to be invaded with impunity, will not long have either the one or the other to lose.
          If the horrors of war, which we sincerely deprecate, are to be set in competition with the loss of our natural rights and privileges, we are not able to distinguish the advantages to be derived from a treaty which submits them, rather than to have them taken from us without. The latter seems to us preferable; as in that case, whenever we thought fit and proper, and circumstances were favourable, we might assert our right without being stared in the face by a treaty that had previously resigned them. Besides, stipulations so manifestly unjust and unequal (though the temper and circumstances of the moment may procure a ratification) will not fail to be a continued source of dissatisfaction and complaint, and produce mutual infractions of the Treaty, and most probably will accelerate rather than retard hostilities between the contracting parties.
          From our present view of this subject, and with a sincere desire to serve and promote the best interest of our Country, in full confidence that the President of the United States will exercise that prudence and precaution with which his command and exalted administration has ever been distinguished, we entreat that he will at least suspend the final ratification of the said treaty with Great Britain, until the People of the United States shall assemble in Congress by their representatives, and by them be advised on a matter so interesting and important.
          No objections being offered against the above report, it was:
          Unanimously Resolved, That the people do approve of said report, and enjoin it upon the moderator of this meeting to perform the resolution, therein contained of having the same speedily conveyed to the President of the United States.
          It was then moved and
          
          Resolved, without a dissenting voice, as the sense of the meeting, That the gratitude and applause of the people of the United States are justly due to those members of the Senate who voted against the ratification of the said treaty, and also, that the particular thanks of this meeting are hereby acknowledged to S. T. Mason, one of the Senators of Virginia, who first publicly disclosed the aforesaid act, which is pregnant with consequences the most interesting to every class of citizens of this country.
          
            By order of the MeetingAlexander Carmichael, Moderator.William Campfield, Clerk.
          
        